DETAILED ACTION
The RCE Amendment filed November 17, 2022 has been entered. Claims 1-25 are pending. Claims 15-22 are withdrawn from consideration as being drawn to non-elected inventions without traverse. Claims 1 and 23 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 23 and 25 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maki (US 2015/0076612) in view of Nestler et al. (US 2019/0080231).
Regarding independent claims 1 and 23, Maki teaches a semiconductor device, comprising: 
a memory cell including (see FIGS. 2-3): 
a storage cell (T1-T6) to store a digital value, wherein a voltage value of an output line of the storage cell is to be determined based on the digital value stored in the storage cell; and 
a capacitor (C1-C2) having a first electrode and a second electrode (see CAPACITOR in FIG. 3), the second electrode coupled directly to the output line of the storage cell, and the first electrode coupled directly to a ground voltage, wherein the capacitor is to store a charge based on the voltage value of the output line of the storage cell, and the first electrode and the second electrode are placed in a metal layer below a metal electrode coupled to one or more transistors of the storage cell (see SRAM TRANSISTORS and CAPACITOR) (see e.g., FIGS. 2-3, and accompanying disclosure, e.g., para. 0048: … the metal interconnection MTL and the bit line BL are made by a metal contact conductive layer MCT… i.e., the MTL, MCT layers above CAPACITOR coupled memory TRANSISTOR (claimed the first and second electrodes of capacitor below a metal electrode coupled transistor of storage cell)).
Maki does not explicitly disclose the capacitor is the only capacitor of the memory cell, and first and second electrodes coupled directly to the output line and ground respectively. 
Nestler et al. teach deficiencies in e.g., FIG. 6: 610a, which is the only capacitor of the memory cell, and the second electrode directly coupled to the output line of the storage cell, and the first electrode directly coupled to a ground voltage (see e.g., FIG. 6 and accompanying disclosure).
Maki and Nestler et al. are analogous art because they both are directed to a semiconductor memory device (e.g., SRAM) having capacitors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nestler et al. with the specified features of Maki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Nestler et al. to the teaching of Maki such that a semiconductor device, as taught by Maki, utilizes single capacitor of the memory cell, as taught by Nestler et al., for the purpose of implementing small storage area, thereby achieving storage capacitor needed for holding data.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Nestler et al. to the teaching of Maki such that a memory, as taught by Maki, utilizes single capacitor, as taught by Nestler et al., as a mere rearrangement of parts (a rearrangement of two capacitors to single capacitor) for memory cells for the purpose of area saving. see MPEP 2144.04(VI)(C).
Regarding claim 2, Maki and Nestler et al., as combined, teach the limitations of claim1. 
Maki do not explicitly disclose wherein the first electrode or the second electrode of the capacitor includes germanium (Ge), cobalt (Co), titanium (Ti), tungsten (W), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), ruthenium (Ru), iridium (Ir), tantalum (Ta), or an alloy of Ti, W, Mo, Au, Pt, Al, Ni, Cu, Cr, Hf, HfAlN, iridium-tantalum alloy (Ir-Ta), indium- tin oxide (ITO), TaN, TiN, TiAlN, TiW, or InAlO (see e.g., para. 0068: … constituted from hafnium oxide …).
However, dielectric material of capacitor includes the high-k material is a well-known technology for a type of capacitor applied to memory device for its purpose.
For support, of the above asserted facts, see for example, Kato (US 2017/0207244), e.g., para. 0466: a high dielectric constant (high-k) material such as aluminum oxide is used ...
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize high-k materials in memory device because these conventional technology are well established in the art of the memory devices.
Regarding claims 3 and 25, Maki and Nestler et al., as combined, teach the limitations of claims 1 and 23, respectively. 
Maki do not explicitly disclose wherein the capacitor includes a dielectric material with a dielectric constant higher than 10, the dielectric material is between the first electrode and the second electrode of the capacitor.
However, dielectric material of capacitor includes the high-k material higher than 10 is a well-known technology for a type of capacitor applied to memory device for its purpose.
For support, of the above asserted facts, see for example, Larsen et al. (US 2010/0006912), e.g., para. 0021: … a dielectric constant of between about 3 and about 300 ...
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize high-k materials in memory device because these conventional technology are well established in the art of the memory devices.
Regarding claim 4, Maki and Nestler et al., as combined, teach the limitations of claim1.
Maki further teaches wherein the first electrode and the second electrode of the capacitor are placed below a third metal layer (see e.g., FIG. 3).
Regarding claims 6-7, Maki and Nestler et al., as combined, teach the limitations of claim1.
Maki further teaches wherein the storage cell further includes a first input line and a second input line, the first input line controls to write the digital value of the second input line into the storage cell, and wherein the storage cell includes a static random-access memory (SRAM) cell with 8 transistors, a SRAM cell with 6 transistors, a SRAM cell with 4 transistors, or a SRAM cell with 2 transistors (see FIG. 2 and accompanying disclosure).
Regarding claim 8, Maki and Nestler et al., as combined, teach the limitations of claim 6.
Maki do not explicitly disclose wherein the memory cell is a part of an integrated circuit for a machine learning classifier or dot-product of two vectors.
However, memory cell using in a machine learning classifier or dot-product of two vectors is a well-known technology for a type of memory device for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory device in a machine learning or dot-product because these conventional technology are well established in the art of the semiconductor devices.
Regarding claim 9, Maki and Nestler et al., as combined, teach the limitations of claim1.
Maki further teaches wherein the output line of the storage cell is to have a first voltage value when the storage cell stores a digital 0, or a second voltage value when the storage cell stores a digital 1 (see FIG. 2 and accompanying disclosure).

Claim 5, 10-14 and 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Maki (US 2015/0076612) in view of Nestler et al. (US 2019/0080231), further in view of Kato (US 2017/0207244).
Regarding claims 5 and 24, Maki and Nestler et al., as combined, teach the limitations of claims 1 and 23, respectively. 
Maki do not explicitly disclose wherein the first electrode and the second electrode are placed in a dielectric layer between two metal layers and below a metal layer for a ground voltage, and the first electrode of the capacitor is coupled to the ground voltage.
Kato teaches the deficiencies in FIG. 25 and accompanying disclosure.
Maki and Kato are analogous art because they both are directed to a semiconductor memory device (e.g., SRAM) having capacitors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kato with the specified features of Maki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Kato to the teaching of Maki such that a semiconductor device, as taught by Maki, utilizes capacitor coupled to the ground voltage, as taught by Kato, for the purpose of utilizing a lower power supply potential, thereby achieving wide bandwidth of capacitor capability.
Regarding claim 10, Maki and Nestler et al., as combined, teach the limitations of claim 1. 
Maki is silent with respect to the limitations of claim 10.
Kato teaches a selector (FIG. 25: M0_1 and M0_2), wherein an input line of the selector is coupled to the second electrode of the capacitor, and an output line of the selector is to have a voltage value when the selector is active, the voltage value of the output line of the selector is to be determined based on the charge stored in the capacitor (see e.g., FIG. 25 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Kato to the teaching of Maki such that a semiconductor device, as taught by Maki, utilizes a selector to select capacitors, as taught by Kato, for the purpose of utilizing capacitors on/off with memory operations.
Regarding claims 11-14, Maki, Nestler et al. and Kato, as combined, teach the limitations of claim 10.
Kato further teach wherein the selector is a first selector, and the memory cell further includes a second selector with an input line, a control line, and an output line, the input line of the second selector is coupled to the output line of the storage cell, the output line of the second selector is coupled to the second electrode of the capacitor, and wherein when the second selector is active based on the control line of the second selector, the charge value of the capacitor is to be determined based on the voltage value of the output line of the storage cell, wherein the voltage value of the output line of the storage cell is determined by a first bit, and the control line of the second selector represents a second bit, and the output line of the second selector is determined based on a product of the first bit and the second bit, wherein the first selector or the second selector is a pass transistor, wherein the first selector or the second selector is a NMOS pass transistor or a PMOS pass transistor (see e.g., FIG. 25 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Kato for the same purpose of utilizing capacitors on/off with memory operations.

Response to Arguments

Applicant’s Amendment filed 11/17/2022, with respect to the rejection(s) of claims 1-14 and 23-25 under 35 USC 102 and 103 have been fully considered but are moot in view of the new ground(s) of rejection. Therefore, it is respectfully submitted that the examiner maintains the rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825